The opinion of the Court was delivered by
Rogers, J.
When there are mutual demands, if any item of such account be within six years before the commencement of the suit, such item is deemed equivalent to a subsequent promise reviving the debt. This was first decided in Catling v. Skoulding, (6 T. R. 189) and has been repeatedly recognised since, as the cases cited abundantly show. It takes the case out of the statute, and it is immaterial whether the parties are merchants or not, as it goes on the ground of implied promise.
The administrators, who were examined without objection, proved the books of original entries of the intestate, by evidencing that they were in his hand-writing, and that they were the only books that came to their hands, as administrators. This was enough to lay the books before the jury. The subsequent evidence showed that it was the general practice of the intestate to *360make his entries on a slate, and afterwards draw them off in his boob; and that this sometimes was not done until two or three days. If it had been proved that the same practice was pursued as regards this account, it would be doubtful whether the evidence could have been received. But under the circumstances disclosed, the court was right in receiving the evidence, and submitting the facts to the- jury.
Judgment affirmed.